Oliver, Chief Judge:
This appeal for reappraisement relates to certain items of artificial flowers, exported from Japan and entered at the port of Cincinnati, Ohio.
*588Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is the values returned by the appraiser, less 8 per centum commission, as shown on the invoice, and I so hold.
Judgment will be rendered accordingly.